Citation Nr: 1236946	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to specially adapted housing and a special home adaptation grant.

2.  Entitlement to an effective date prior to November 7, 2001, for the grant of service connection for ulcerative colitis status post ileostomy/colostomy based on clear and unmistakable error (CUE) in a December 1977 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2011 Substantive Appeal which perfected his appeal, the Veteran requested a Board hearing at the RO.  The Board accepts this as a request for a hearing on all the issues currently on appeal.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


